Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3 and 6-13, drawn to a “workpiece”; and

Group II, claims 4-5, drawn to a “method for forming dimples in a workpiece using a rotary cutting tool”.
(As a side note, please additionally see the election of species requirement hereinbelow.)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least U.S. Patent Application Publication No. 2011/0233872 to Iguchi et al. (hereinafter, “Iguchi”), for example.  It is noted that Iguchi was cited on the Information Disclosure Statement (IDS) that was filed 10/16/2020.  This IDS will be addressed in more detail upon examination of an elected invention and set of claims.
Specifically, it is noted that the features which are common to all of the claims are as follows:  a workpiece having a surface, wherein there are plural dimples in the surface, each dimple having a length measured in a longitudinal direction of the dimple and a lateral width measured perpendicular to the longitudinal direction, each of the dimples having an aspect ratio equal to the ratio of the dimple length to the dimple lateral width, which aspect ratio is greater than or equal to 5.0 and less than or equal to 50.0. 
Note that Iguchi teaches a workpiece having a surface in which a plurality of dimples 14 are formed (see Figures 4, 5a, for example; see also at least paragraphs 0074-0076, for example).  The dimples 14 each have a length “l” in a longitudinal direction of the dimple 14, and a lateral width “b” measured perpendicular to the longitudinal direction (see Figure 4a and paragraph 0076, for example).  The dimples 14 each have an aspect ratio equal to the ratio of the dimple 
While Iguchi does not explicitly disclose the ratio being “greater than or equal to 5.0 and less than or equal to 50.0”, it is noted that the optimum range of 2-30 taught by Iguchi is an overlapping range with the presently-claimed common feature re the aspect ratio being “greater than or equal to 5.0 and less than or equal to 50.0”.  It is additionally noted that in Figure 19, Iguchi shows a logarithmic graph of the relationship between the dimple aspect ratio (l/b) and the pumping effect (N) of a sealing device, and teaches that when the aspect ratio l/b of the dimples is 2 or less, “there is little pumping effect”.  As can be seen in Figure 19, the pumping effect when the aspect ratio of 5 is significantly greater than that when the aspect ratio is 2, such that it would appear to be a matter of how much pumping effect is desired by an end user as to whether an aspect ratio of between 2 and 4.9999 provides sufficient pumping effect or not (and it is noted that the upper end of Iguchi’s range, 30, is within the presently-claimed range).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of Iguchi from between 2 and 30 to “greater than or equal to 5.0 and less than or equal to 50.0”, noting that Iguchi teaches that the aspect ratio is a result-effective variable (see Figure 19 and paragraphs 0123-0124, for example), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Thus, the common features between the claim groupings are not "special technical features" since they do not make a contribution over the art as evidenced by at least the Iguchi reference.  
Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(i) a first species of processing method and workpiece, depicted in Figures 1-3; 
(ii) a second species of processing method and workpiece, depicted in Figures 4-6; 
(iii) a third species of processing method and workpiece, depicted in Figures 7-10 and 12;
(iv) a fourth species of workpiece, depicted in Figure 11;
(v) a fifth species of processing method and workpiece, like that of Figure 7, except using the tool depicted in Figure 13;
(vi) a sixth species of processing method and workpiece, depicted in Figure 14; and
(vii) a seventh species of processing method and workpiece, depicted in Figures 15-17.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least Iguchi, for example.  See, in particular, the above discussion of the Iguchi reference.  Furthermore, it is noted that the dimples 14 are considered to be “configured” to increase a pressure of an oil film between the surface of the workpiece 2 and a counterpart material 4 (see Figure 1 and at least paragraphs 0015-0016, and Figure 19, as well as paragraphs 0123-0124, for example).  

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, it appears that at least claims 1 and 11 are generic to all of the above-listed workpiece species, and currently, it appears that claim 4 is generic to all of the above-listed processing method species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
February 3, 2022